Citation Nr: 1533032	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for left eye blindness.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, P.M, and D.A.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before a hearing officer at the RO in November 2012; he testified before the undersigned Veterans Law Judge in June 2015.  Transcripts of the hearings are of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains VA treatment records dated from February 2012 to December 2012.  Otherwise, the records are irrelevant or duplicative of those in VBMS.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A remand is required to obtain outstanding VA medical records and to obtain a VA examination and medical opinion.

In this case, the Veteran has asserted that his left eye blindness was caused by surgeries performed at the Houston VA Medical Center (VAMC).  See Board Hearing Transcript (Tr.) at 5-6.  He has stated that he had cataract surgery, corneal transplants, and several laser surgeries.  See RO Hearing Tr. at 4.  All his treatment has been at the Houston VAMC.  See RO Hearing Tr. at 6.  

First, a remand is required for outstanding VA medical records.  The Veteran's claims file includes VA medical records dated from December 2007 to May 2009, and from February 2012 to October 2012.  These records indicate the Veteran underwent left eye cataract surgery on March 10, 1997, and left eye corneal transplants (penetrating keratoplasty) on December 4, 2007, and January 6, 2009.  The AOJ should ensure that all relevant VA medical records pertaining to the left eye are of record, to include all records dated prior to December 2007.  The AOJ should ensure that all surgical and nursing notes are of record for all left eye surgeries.  The AOJ should also obtain the full informed consent documents from VistA Imaging for all eye surgeries, to include but not limited to the 1997, 2007, and 2009 surgeries.

Second, a VA examination and medical opinion are needed to make a determination on this claim.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Houston VA Medical Center and obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's left eye, to include records dated prior to December 2007, records pertaining to the 1997 cataract surgery, and all surgical and nursing notes for all left eye surgeries.  Also, obtain the full informed consent documents through the VistA imaging system for all left eye surgeries, to include but not limited to the 1997, 2007, and 2009 left eye surgeries.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After obtaining any identified and outstanding records, provide the Veteran a VA examination in connection with his claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

First, the examiner must state whether the Veteran's left eye blindness is a result of any surgical treatment at the Houston VAMC, to include but not limited to the 1997 cataract surgery and the 2007 and 2009 corneal transplant surgeries.

Second, and if so, the examiner must state whether the left eye blindness was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA. 

Third, and notwithstanding any informed consent documents, the examiner must further state whether left eye blindness was a reasonably foreseeable outcome of surgical treatment based upon the specific facts and circumstances of this Veteran's case. 

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




